Citation Nr: 1143787	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1987.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2007 rating decision of the VA Regional Office in North Little Rock, Arkansas, which denied the above claim.  

The Veteran was afforded a videoconference hearing in March 2011 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a back problem during service and has had continuing residuals thereof for which service connection should be granted.  Upon review of the claims folder, the Board finds that further development is warranted before disposition of the issue on appeal.   

The record reflects that on personal hearing in March 2011, the Veteran stated that he had been determined to be disabled by the Social Security Administration for disabilities that included his back and was in receipt of benefits.  These records are not of record.  VA's duty to assist includes requesting Social Security records and the medical documentation relied upon for the award of benefits. See 38 C.F.R. § 3.159(c)(2); Baker v. West, 11 Vet.App. 163, 139 (1998), Murincsak v. Derwinski, 2 Vet.App. 363 (1991).  

The Veteran further testified at the hearing and has submitted statements in the record to the effect that he first sought back treatment at VA around 1994.  However, the record does not contain any VA outpatient records prior to December 2004.  At that time, it was noted that he had been in Las Vegas for 15 months and had previously been seen at the Little Rock, Arkansas VA.  Additionally, it appears that he continues to receive VA treatment but no records have been secured since June 2009.  As the record indicates the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, VA records dating from 1994 through 2004 and from July 2009 through the present should be requested from both VA facilities cited above and associated with the claims folder.

The Board is additionally of the opinion that following receipt of the additional information requested above, the Veteran should be afforded another appropriate VA spine examination before an examiner other than the examiner who conducted the January 2010 VA spine examination to determine whether any current back disability is related to active service.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a thorough and contemporaneous VA examination, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's Social Security disability records and the clinical data relied upon for the award of benefits.

2.  Request VA records dating from 1994 through 2004, and from July 2009 through the present from the Las Vegas, NV and Little Rock, AR VA facilities and associate these records with the claims folder.

3.  After a reasonable period for receipt of the information requested above, schedule the Veteran for a VA spine examination before an examiner other than the examiner who conducted the January 2010 VA spine examination.  The claims folder must be made available to the examiner.  The examiner should review the claims folder in detail and provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  

The findings should be reported in detail.  The examiner must provide a full rationale for the opinion, reference the specific facts relied upon in reaching his or her conclusions, and address the Veteran's complaints of continuing symptoms since service.

4.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


